     Case 2:19-cv-05975-ODW-AGR Document 31 Filed 12/23/19 Page 1 of 1 Page ID #:261

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                                 JS-6

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-05975-ODW (AGRx)                                 Date   December 23, 2019
 Title           Grace Wammack et al. v. Leadsmarket.com LLC



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       Pursuant to Plaintiffs’ Notice of Voluntary Dismissal (ECF No. 30) and Federal Rule of
Civil Procedure 41(a)(1), IT IS HEREBY ORDERED that:

         1.      Plaintiffs’ individual claims are DISMISSED WITHOUT PREJUDICE;

         2.      The class allegations are DISMISSED WITHOUT PREJUDICE;

         3.      All dates and deadlines in this action are VACATED and taken off calendar;

         4.      Defendant’s Motion to Dismiss (ECF No. 25) and Motion to Strike (ECF No. 26)
                 are DENIED AS MOOT; and

         5.      Notice to the putative class members is not necessary given the stage of the
                 proceedings, and that the dismissal of their claims is without prejudice.

         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.
                                                                                    :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
